DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed on February 17, 2021 has been entered.  Amendment of claims 1-2 is acknowledged. Claims 8-10 are newly added. Claims 1-4 and 8-10 are currently under consideration in this application.
The rejection of claims 1-4 under 35 U.S.C. 112(b) as being indefinite are maintained, because the claim amendments introduced new indefinite limitations.
The rejection of claims 1 and 3 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Eskeland (US20010033869A1) as evidenced by Eskeland 1994 (WO 94/03192) is withdrawn due to claim amendment. 

Claim Objections
Claims 1, 2 and 8-10 are objected to because of the following informalities:  
	In claim 1, line 5: DSM-IV TR should be first presented in fully expanded form. 
Claims 2 and 8-10 recite "clarifying the mixture to produce an aqueous solution" in line 5.  In the dictionary, clarify is defined as "make less confused and more clearly comprehensible" and does not fit the context of the claim language.  The specification describes clarifying as removing any solid portions in the mixture by centrifugation or filtration (Pg. 10, lines 19-20).  It is suggested to applicant to replace the word “clarifying” with centrifuging or filtering.  
claim 9, lines 3-4: "blending, with solvent added, the contents to produce a slurry" should be amended to "blending the contents with added solvent to produce a slurry".
	In claim 10, line 4: "blending, with solvent added, the retentate to produce a slurry" should be amended to "blending the retentate with added solvent to produce a slurry".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(New Rejection – Necessitated by Claim Amendment) Claims 1-4 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites "DSM-IV TR" in line 5. It is indefinite, because the DSM-IV TR criteria for major depressive mood disorder is not defined by the Instant Specification. 
Claims 2-4 and 8-10 are dependent on claim 1 and are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 

(New Rejection – Necessitated by Amendment) Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eskeland (US20010033869A1) in view of Gruenberg (Gruenberg, A. et al. Classification of Depression: Research and Diagnostic Criteria: DSM-IV and ICD-10, 2005, Biology of Depression. From Insights to Therapeutic Strategies. Chapter 1, 1-12) as evidenced by Eskeland 1994 (WO 94/03192).
Regarding claims 1 and 3, Eskeland teaches a method for treating a disorder in a patient in need thereof, comprising the step of administering to the patient a therapeutically effective amount of fertilized avian egg isolate comprising freeze-dried embryo, ovalbumin, and clear sac from the fertilized avian egg, said patient having been diagnosed mental depression (Eskeland Claim 1: A method for treatment of mental depression, comprising administering to a patient in need of said treatment an effective amount of a composition comprising dried fertilized chicken eggs that have been incubated about 10 days; [0002], line 3: egg-based preparation described in WO 94/03192; Eskeland 1994 or WO 94/03192 as evidence: Pg. 3, [0006]: The dried egg may be prepared for example by freeze drying the whole uncooked contents from within the egg shell), wherein the therapeutically effective amount ranges from about 200 to about 6000 mg/day (Eskeland [0009]: These subjects were administered the product in Eskeland ¶ 11-14; Table 1).
Eskeland does not teach the patient is clinically diagnosed with major depressive mood disorder in accordance with the DSM-IV TR criteria. 
Gruenberg teaches DSM-IV (criteria) for major depressive disorder include clinically significant distress or impairment in function (Gruenberg Pg. 5, ¶ 3, lines 7-9 and Pg. 7 Table 1) and some symptoms include feelings of worthlessness, depressed mood, and fatigue or loss of energy (Gruenberg Pg. 7 Table 1 Severity).
It would have been obvious to one of ordinary skill before the effective filing date of the instant invention to have applied the treatment comprising administration of fertilized avian egg isolate, as taught by Eskeland, to a patient clinically diagnosed with major depressive mood disorder, as taught by Gruenberg, because the treatment had a positive impact on the symptoms that are also present in major depressive mood disorder (Eskeland ¶ 11-14; Table 1; Gruenberg Pg. 7 Table 1 Severity).

(New Rejection – Necessitated by Amendment) Claims 2 and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eskeland (US20010033869A1) in view of Gruenberg (Gruenberg, A. et al. Classification of Depression: Research and Diagnostic Criteria: DSM-IV and ICD-10, 2005, Biology of Depression. From Insights to Therapeutic Strategies. Chapter 1, 1-12) and further in view of Eskeland 1994 (WO 94/03192).

claims 2 and 8-10, Eskeland teaches a fertilized avian egg isolate (Eskeland Claim 1: A method for treatment of mental depression, comprising administering to a patient in need of said treatment an effective amount of a composition comprising dried fertilized chicken eggs that have been incubated about 10 days), but does not teach an aqueous isolate.
Eskeland 1994 teaches an aqueous preparation of the fertilized isolate (Eskeland 1994 Pg. 4, ¶ 3, lines 1-3: For use in the method of the invention it is of course feasible to administer the egg contents without any extensive preparation, e.g. whisked into a glass of milk; Pg. 4, ¶ 4, lines 1-5: The compositions of the invention are preferably in pulverulent form, optionally including other components serving for example to enhance or mask flavour or to facilitate dispersion of the egg powder in an aqueous fluid for oral administration). 
It would have been obvious to one of ordinary skill before the effective filing date of the instant invention to have modified the method of treatment comprising administration of fertilized avian egg isolate, as taught by Eskeland and Gruenberg, with the aqueous isolate, as taught by Eskeland 1994, to facilitate administration of the egg isolate (Eskeland 1994 Pg. 4, ¶ 4, lines 1-5: The compositions of the invention are preferably in pulverulent form, optionally including other components serving for example to enhance or mask flavour or to facilitate dispersion of the egg powder in an aqueous fluid for oral administration).
Claims 2 and 8-10 recite product-by-process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eskeland (US20010033869A1) in view of Gruenberg (Gruenberg, A. et al. Classification of Depression: Research and Diagnostic Criteria: DSM-IV and ICD-10, 2005, Biology of Depression. From Insights to Therapeutic Strategies. Chapter 1, 1-12) and further in view of Kapczinski (Kapczinski  F. et al., Antidepressants for generalised anxiety disorder (GAD), 2003, Cochrane Database of Systematic Reviews, 2, 1-22).
Regarding claim 4, Eskeland teaches a fertilized avian egg isolate as an antidepressant (Eskeland ¶ 1: The present invention relates to the use of an egg-based preparation as an antidepressant), but does not teach the disorder is anxiety. 
Kapczinski teaches antidepressants are an alternative treatment for anxiety (Kapczinski Pg. 2, Plain Language Summary, line 2: There is growing evidence that drugs used to treat depression (antidepressants) may also be helpful for people with GAD; lines 9-10: Our review showed that antidepressants were better than placebo (dummy treatment) for treating GAD (generalized anxiety disorder) and were well tolerated).  
. 
 
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Regarding claim 4, Applicant argues Kapczinsky does not teach Eskeland's formulation or that any antidepressant is effective to treat anxiety disorder. In response to applicant's argument, Kapczinsky does teach the efficacy of some antidepressants in treating anxiety disorder and suggests testing if other antidepressants would be equally useful (Kapczinsky Pg. 6, Col. 2, ¶ 4, lines 1-3); therefore, it would be obvious to one of ordinary skill to apply Eskeland's formulation as a treatment for anxiety disorder. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657